DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on May 18, 2022 has been entered.  No claims have been canceled or added.  Therefore, claim(s) 22-40 continue to be pending in the application.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 22-23, 27-28, 30, 32-34 and 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Vaan et al. (US 2016/0316570, hereinafter “De Vaan”, previously cited) in view of Edwards et al. (US 2006/0159899, hereinafter “Edwards”) with Yeo et al. (Intellectual Property for Integrated Circuits, J. Ross Publishing, 2010, pp. 37-38, hereinafter “Yeo”, previously cited), Panagotacos et al. (US 2012/0281389, hereinafter “Panagotacos”, previously cited) and Overbreek et al. (US 2010/0140564, hereinafter “Overbreek”) cited for motivation and/or as evidentiary references.
Regarding claim 22, De Vaan teaches in Figs. 1 and 2a-2c (shown below) and related text a method for manufacturing an electronic product, comprising: 
 5providing a flexible substrate film (S1, Fig. 1, Fig. 2b and ¶[0025], where it is noted that according to ¶¶[0054] and [0067] of the instant application as published, PET, ABS and PC disclosed by De Vaan are considered flexible substrate films);
printing a plurality of conductive traces of conductive ink on the flexible substrate film (S2, Fig. 1 and Fig. 2a and ¶¶[0027]-[0028]), wherein the conductive ink is a copper-based polymer thick film paste (i.e. De Vaan teaches that the conductive material such as Cu can be a printing paste that is part of a compound, such as suspension, that comprises a polymer including acrylates, polyurethanes, polyimides, melamine resin and melamine formaldehyde, ¶¶[0027]-[0028], which  are known conductive inks in the art as evidenced by Overbreek, ¶[0108]), the plurality conductive traces of conductive ink defining a plurality of conductors and a plurality of conductive contact 10areas (Fig. 2a) for contacts of at least one electronic surface-mountable integrated circuit (4, Fig. 2b and ¶[0029], where it is noted that one or more dies disclosed  by De Vaan as being part of the electronic component is/are considered integrated circuit(s) since  it/they include(s) or integrate(s) one or more SSL devices, such as semiconductor LEDs, organic LEDs, polymer LEDs or laser diodes, on each of the dies, which are known in the art as ICs (Yeo, pp. 37-38); moreover Panagotacos teaches that solid state lighting devices, such as LEDs in dice, are considered integrated circuits (¶¶[0001]-[0002]); 
disposing the at least one electronic surface-mountable integrated circuit (S3, Fig. 1 and 4, Fig. 2b and ¶[0030]) on the flexible substrate film so that the contacts meet the plurality of conductive contact areas15plupp when the plurality of conductive contact areas are still wet (¶¶[0027]-[0030], where it is noted that since the conductive material 3 is cured at step S6 which occurs at a later time in the process of manufacturing the electronic product (¶[0036]), the conductive contact areas are still wet when the electronic surface-mountable integrated circuit is placed on the conductive material at step S3) to establish the electrical connection therebetween (¶[0029]);
3D forming (i.e. thermoforming, Fig. 2c and ¶[0033]) of the flexible substrate film; and 
securing the physical connection between the at least one electronic surface-mountable integrated circuit and the flexible substrate film (S4, Fig. 1 and ¶[0031]).  


    PNG
    media_image1.png
    791
    368
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    855
    449
    media_image2.png
    Greyscale



De Vaan, however, does not explicitly teach that printing the plurality of conductive traces of conductive ink includes printing a plurality of first conductive traces of conductive ink on the flexible substrate film, curing the first conductive traces of conductive ink, and subsequently printing a plurality of second conductive traces of conductive ink on the flexible substrate.
Edwards, in a similar field of endeavor, teaches in Figs. 2-3 and related text a method for manufacturing an electronic product similar to that disclosed by De Vaan that includes forming a plurality of first conductive traces (e.g. silver ink in first layers 205 and 305, Figs. 2-3 and ¶[0051]-[0052]) of conductive ink (e.g. silver ink, ¶[0051]) on a flexible substrate (¶¶[0009]-[0010] and [0062]), curing the first conductive traces of conductive ink (¶¶[0012], [0017], [0033] and [0053]-[0057]), and subsequently printing a plurality of second conductive traces of conductive ink on the flexible substrate (e.g. silver ink in layers 230 and 320, Figs. 2-3 and ¶¶[0052]-[0053]) in order to form an electrical circuit, with needed electronic components and interconnections, that meets specific design requirements  (¶[0012]).
Thus, since the prior art teaches all of the claimed method steps, executing such steps would have been within the capabilities of one of ordinary skill in the art in order to obtain some of the noted benefits, and as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains print a plurality of first conductive traces of conductive ink on the flexible substrate film, cure the first conductive traces of conductive ink, and subsequently print a plurality of second conductive traces of conductive ink on the flexible substrate as disclosed by Edwards as part of printing a plurality of conductive traces of conductive ink disclosed by De Vaan in order to form an electrical circuit, with needed electronic components and interconnections, that meets specific design requirements.
Regarding claim 23 (22), the combined teaching of De Vaan and Edwards discloses wherein the flexible substrate film is 3D-formed (De Vaan, Fig. 2c and ¶[0033]) through the thermoforming (De Vaan, ¶[0033]).
Regarding claim 27 (22), the combined teaching of De Vaan and Edwards discloses wherein the plurality of second conductive traces of conductive ink is substantially non-adhesive (i.e. it is noted that since the conductive inks disclosed by De Vaan (¶¶[0027]-[0028]) include some of the same materials as those disclose by the applicant (¶¶[0048]-[0050] of the instant specification as published) such materials would be considered substantially non-adhesive). 
Regarding claim 28 (22), the combined teaching of De Vaan and Edwards discloses wherein the plurality of second conductive traces of conductive ink is passive and non-aggressive in terms of penetration capability to a predetermined adjacent material (i.e. it is noted that since the conductive inks disclosed by De Vaan (¶¶[0027]-[0028]) include some of the same materials as those disclose by the applicant (¶¶[0048]-[0050] of the instant specification as published) such materials would be considered passive and non-aggressive in terms of penetration capability to a predetermined adjacent material)).
Regarding claim 30 (22), the combined teaching of De Vaan and Edwards discloses wherein the plurality of second conductive traces of conductive ink is dried, heated, and/or cured after disposing the at least one surface-mountable integrated circuit upon the flexible substrate film (De Vaan, ¶¶[0036]-[0037]). 
Regarding claim 32 (22), the combined teaching of De Vaan and Edwards discloses wherein the flexible substrate film comprises or is substantially made of plastic material (e.g. polycarbonate (PC), De Vaan, ¶[0025]).
Regarding claim 33 (22), the combined teaching of De Vaan and Edwards discloses wherein the flexible substrate film comprises or is substantially made from polyethylene terephthalate (PET), acrylonitrile-butadiene-styrene (ABS), polycarbonate (PC) (De Vaan, ¶[0025]).
Regarding claim 34 (22), the combined teaching of De Vaan and Edwards discloses wherein the flexible substrate film comprises silicon (e.g. glass fiber, De Vaan, ¶[0025]). 
Regarding claim 36 (22), the combined teaching of De Vaan and Edwards discloses wherein the printing incorporates screen printing (De Vaan, ¶[0027]). 
Regarding claim 37 (22), the combined teaching of De Vaan and Edwards discloses wherein the printing is implemented utilizing ink jetting (inkjet printing) (De Vaan, ¶[0027]). 

Claim(s) 24-25 and 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Vaan and Edwards as applied to claim 22 above, and further in view of Haag et al. (US 2009/0108984, hereinafter “Haag”, previously cited).
Regarding claim 24 (22), the combined teaching De Vaan and Edwards was discussed above in the rejection of claim 22.  De Vaan and Edwards, however, do not explicitly teach wherein the at least one electronic surface-mountable integrated circuit is overmoulded with molded material so as to at least partly encapsulate the at least one electronic surface-mountable integrated circuit in the molded material to protect and secure the at least one electronic surface-mountable integrated circuit.
Haag, in a similar field of endeavor, teaches overmoulding with a molded material at least one electronic surface-mountable integrated circuit so as to at least partly encapsulate the at least one electronic surface-mountable integrated circuit in the molded material to protect and secure the at least one electronic surface-mountable integrated circuit (Haag, Abstract and ¶¶[0048]-[0051]) once a flexible substrate film is 3D formed (¶¶[0040]-[0046]) after plurality of conductive traces of conductive ink are printed (e.g. 44, 46, 48 and 50, Fig. 1 and ¶¶[0048]-[0051]) and the at least one electronic surface-mountable component is disposed (e.g. LED, ¶[0038]) in order to form a part of a desired shape (¶[0050]).
Thus, since the prior art teaches all of the claimed method steps, using such method steps would lead to predictable results, and, as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to overmould with molded material at least one electronic surface-mountable integrated circuit disclosed by De Vaan and  Edwards so as to at least partly encapsulate the at least one electronic surface-mountable integrated circuit in the molded material to protect and secure the at least one electronic surface-mountable integrated circuit and to form a part of a desired shaped.	
Regarding claim 25 (24), the combined teaching of De Vaan, Edwards and Haag discloses wherein the molded material covers or encapsulates the flexible substrate film partially or wholly (Haag, ¶¶[0048]-[0051]).
Regarding claim 39 (22), the combined teaching De Vaan and Edwards was discussed above in the rejection of claim 22.  De Vaan and Edwards, however, do not explicitly teach wherein in-mold labeling or decoration is utilized to produce a visible and visually distinguishable feature underneath the outer surfaces of a material molded over the substrate.
Haag, in a similar field of endeavor teaches using in-mold labeling or decoration to produce a visible and visually distinguishable feature underneath the outer surfaces of a material molded over the substrate (¶¶[0031] and [0041]-[0051]) to produce a final part with desired decorative features.
Thus, since the prior art teaches all of the claimed elements, using such elements would lead to predictable results, and, as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to utilize an in-mold labeling or decoration as disclosed by Haag in the method disclosed by the combined teaching of De Vaan and Edwards in order to produce a visible and visually distinguishable feature underneath the outer surfaces of a material molded over the substrate in order to produce a final part with desired decorative features.
Regarding claim 40 (22), the combined teaching of De Vaan and Edwards was discussed above in the rejection of claim 22.  De Vaan and Edwards, however, do not explicitly teach wherein a material is molded over the flexible substrate film, the material being optically substantially transparent or translucent material, the material comprising at least one material selected from the group consisting of: polycarbonate (PC), polyethylene terephthalate (PET), polymethyl methacrylate (PMMA), polyamide (PA), cyclo olefin copolymer (COC), cyclo olefin polymer (COP), polytetrafluoroethylene (PTFE), and polyvinyl chloride (PVC).
Haag, in a similar field of endeavor teaches molding a material over a flexible substrate film, the material being optically substantially transparent or translucent and comprising at least one material selected from the group consisting of polycarbonate (PC), polyethylene terephthalate (PET) (Haag, ¶[0049]) once a flexible substrate film is 3D formed (¶¶[0040]-[0046]) after plurality of conductive traces of conductive ink are printed (e.g. 44, 46, 48 and 50, Fig. 1 and ¶¶[0048]-[0051]) and at least one electronic surface-mountable component is disposed (e.g. LED, ¶[0038]) in order to form a part of a desired shape (¶[0050]).
Thus, since the prior art teaches all of the claimed elements, using such method steps would lead to predictable results, and, as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to mold a material over a flexible substrate, the material being optically substantially transparent or translucent and comprising at least one material selected from the group consisting of: polycarbonate (PC), polyethylene terephthalate (PET) as disclosed by Haag in the method disclosed by the combined teaching of De Vaan and Edwards in order to form a part of a desired shape.

Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Vaan and Edwards as applied to claim 22 above, and further in view of Hodrinsky et al. (US 2013/0153935, hereinafter “Hodrinsky”, previously cited).
Regarding claim 26 (22), the combined teaching of De Vaan and Edwards was discussed above in the rejection of claim 22 and includes a step of providing an adhesive to mechanically secure the at least one electronic surface-mountable integrated circuit to the flexible substrate film (De Vaan, step S4, Fig. 1 and ¶[0031]).  De Vaan and Edwards, however, do not explicitly teach that the adhesive is substantially non-conductive.  Nonetheless, providing non-conductive adhesive in the method disclosed by the combined teaching of De Vaan and Edwards would be obvious to one or ordinary skill in the art as such adhesives are well-known in the art for securing electronic surface-mountable components to substrates as evidenced by Hodrinsky.  Specifically, Hodrinsky teaches providing drops of adhesive that is substantially non-conductive (507, Fig. 5, step (a) and ¶¶[0044], [0053]-[0054]) to electronic component attachment locations (Fig. 5, step (a) and ¶¶[0053]-[0054]) in order to secure the electronic component to the substrate (¶[0048]).
Thus, since the prior art teaches all of the claimed elements of the claim the results of using such elements would be predictable to one of ordinary skill in the art.  Accordingly, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to use a non-conductive adhesive disclosed by Hodrinsky in the method disclosed by De Vaan and Edwards in order to secure the electronic surface-mountable components to the substrate.

Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Vaan and Edwards as applied to claim 22 above.
Regarding claim 29 (22), the combined teaching of De Vaan and Edwards was discussed above in the rejection of claim 22.  De Vaan and Edwards, however, do not explicitly teach that a sheet resistivity of the plurality of second conductive traces of conductive ink is equal or lower than about 80 mOhm/sq at about 10 um print thickness.  To begin with, it is noted that the specification contains no disclosure of either the critical nature of the claimed sheet resistivity for the plurality of conductive traces, or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical (In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)).  Moreover, varying thicknesses of traces that leads to a specific sheet resistivity based on an application would be with the capabilities of one of ordinary skill in the art and since the combined teaching of De Vaan and Edwards discloses some of the same materials for the conductive inks as those disclosed by the applicant, a trace of about 10 um thick would necessarily have the sheet resistivity of 80 mOhm/sq.  
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to form a trace of about 10 um having a sheet resistivity of 80 mOhm/sq in order to meet specific application requirements.

Claim(s) 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Vaan and Edwards as applied to claim 22 above and further in view Kingsford (US 2007/0025108, hereinafter “Kingsford”, previously cited).
Regarding claim 31 (22), the combined teaching of De Vaan and Edwards was discussed above in the rejection of claim 22.  De Vaan and Edwards, however, do not explicitly teach wherein the substrate film is cut after positioning the at least one component.  
Kingsford, in a similar field of endeavor, teaches a method for manufacturing an electronic product wherein the flexible substrate film is cut after positioning the at least one electronic surface-mountable integrated circuit (Kingsford, ¶¶[0085] and [0088]) in order to produce multiple discrete electronic products of a desired length (¶[0088]).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to cut the flexible substrate after positioning the at least one electronic surface-mountable integrated circuit as disclosed by Kingsford in the method disclosed by De Vaan and Edwards in order to produce multiple discrete electronic products of desired length.

Claim(s) 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Vaan and Edwards as applied to claim 22 above and further in view Moncrieff (US 2012/0314348, hereinafter “Moncrieff”, previously cited).
Regarding claim 35 (22), the combined teaching of De Vaan and Edwards was discussed above in the rejection of claim 22.  De Vaan and Edwards, however, do not explicitly disclose wherein the thickness of the flexible substrate film is in an order of magnitude of tenths of a millimeter or less.   Nonetheless, since flexible substrates having thicknesses that fall within the claimed range are well-known in the art when manufacturing an electronic product similar to that claimed, as evidenced by Moncrieff (¶[0035], where 7 mil disclosed by Moncrieff corresponds to 0.1778 mm), as well as, Ko, LI ` 482, LI `600 and Chopra (cited on January  8, 2021 IDS), selecting a substrate with a thickness that falls within the claimed range would have been within the capabilities of one of ordinary skill in the art in order, for example, to meet specific design requirement and/or requirements for a desired application (Moncrieff, ¶[0035]).  Accordingly, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to select a substrate with a thickness within the claimed range in order to meet specific design requirement and/or requirements for a desired application.
Alternatively, Moncrieff in a similar field of endeavor, teaches a method of manufacturing an electronic product that includes using a flexible substrate film made from the same materials as disclosed in the instant application, wherein the flexible substrate film thickness is 7 mil (¶[0035], where 7 mil disclosed by Moncrieff corresponds to 0.1778 mm), which is covered by the claimed range, in order to meet specific design requirements and/or requirement for a desired application.  Therefore, it would have been obvious to one of ordinary skill in the art to use the flexible substrate disclosed by Moncrieff having a thickness of 7 mil in the manufacturing method disclosed by the combined teaching of De Vaan and Edwards in order to meet specific design requirements and/or requirement for a desired application.  

Claim(s) 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Vaan and Edwards as applied to claim 22 above and further in view of Johnson et al. (US 2008/0136019, hereinafter “Johnson”, previously cited).
Regarding claim 38 (22), the combined teaching of De Vaan and Edwards was discussed above in the rejection of claim 22 and includes a surface mountable technology component (De Vaan, 4, Fig. 2b and ¶[0030]).  De Vaan and Edwards, however, do not explicitly disclose wherein the at least one surface-mountable integrated circuit component comprises a flip-chip.  Nonetheless, flip-chip style surface-mountable components are well-known in the art for providing a simplified packaging and interconnect scheme for the electronic surface-mountable integrated circuit as evidenced by Johnson (¶[0004]). 
Accordingly, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to use an electronic surface-mountable integrated circuit that comprises a flip chip in the method disclosed by De Vaan and Edwards in order to provide a simplified packaging and interconnect scheme for the integrated circuit. 

Response to Arguments
Applicant's arguments filed May 18, 2022 have been fully considered but they are not persuasive.  Specifically, the Applicant argues that the cited prior art fails to disclosed the newly added limitation specifying that "the conducive ink is a carbon-based or copper-based polymer thick film paste".  The examiner respectfully disagrees.
As discussed above in the rejection of claim 22, De Vaan explicitly teaches that the conducive material can be a printing paste that includes silver or copper suspended in a in a polymer materials that includes acrylates, polyurethanes, polyimides, melamine resin or melamine formaldehyde (¶¶[0027]-[0028]).  This teaching of De Vaan, as well as the well-known nature of copper-based polymer thick film pastes for use as conductive inks in the art is further supported by Overbreek (¶[0108]) and the prior art listed in the Relevant Prior Art section below.   Accordingly, contrary to the applicant’s argument the cited prior art teaches all of the claim elements.

Relevant Prior Art
The following is prior art relevant to the invention but not relied upon in any of the rejections.
Bohrer et al. (US 2015/0125624) teaches that conductive ink having copper particulate in a polyurethane polymer, such as that disclosed by De Vaan is a well- known conducive ink in the art for printing conducive traces.
Ito et al. (US 6,657,614) teaches that conductive ink that include silver, copper or carbon dispersed in a polymer are well-known materials for printing conductive layers (col. 25, ll. 1-10). 
Brandt et al. (US 6,068,782) teaches that conductive inks that include silver or copper in a polymer are consider polymer thick film (PTF) inks (pg. 5, ll. 24-39). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANETA B CIESLEWICZ whose telephone number is 303-297-4232. The examiner can normally be reached 8:30 AM - 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.B.C/Examiner, Art Unit 2829                                                                                                                                                                                                        

/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        6/30/2022